

116 HR 3973 IH: Clean School Bus Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3973IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mrs. Hayes (for herself, Ms. Brownley of California, Mr. Costa, Mr. García of Illinois, Mr. Himes, Mrs. Kirkpatrick, Mr. Larson of Connecticut, and Mr. Levin of California) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish the Clean School Bus Grant Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Clean School Bus Act of 2019. 2.Clean School Bus Grant Program (a)DefinitionsIn this section:
 (1)Electric school busThe term electric school bus means a school bus that is propelled— (A)to a significant extent by an electric motor that—
 (i)draws electricity from a battery; and (ii)is capable of being recharged from an external source of electricity; or
 (B)by 1 or more hydrogen fuel cells. (2)Eligible entityThe term eligible entity means—
 (A)1 or more local, regional, or State governmental entities responsible for— (i)providing school bus service to 1 or more public school systems; or
 (ii)purchasing school buses for use by 1 or more public school systems; (B)a nonprofit school transportation association; or
 (C)a tribally controlled school (as defined in section 5212 of the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2511)).
 (3)Fuel cellThe term fuel cell has the meaning given the term in section 803 of the Energy Policy Act of 2005 (42 U.S.C. 16152). (4)ProgramThe term program means the Clean School Bus Grant Program established under subsection (b)(1).
 (5)School busThe term school bus has the meaning given the term schoolbus in section 30125(a) of title 49, United States Code. (6)Scrap (A)In generalThe term scrap means, with respect to a school bus engine replaced using funds awarded under the program, to recycle, crush, or shred the engine within such period and in such manner as determined by the Secretary.
 (B)ExclusionThe term scrap does not include selling, leasing, exchanging, or otherwise disposing of an engine described in subparagraph (A) for use in another motor vehicle in any location.
 (7)SecretaryThe term Secretary means the Secretary of Energy. (b)Clean School Bus Grant Program (1)EstablishmentThe Secretary shall establish in the Office of Energy Efficiency and Renewable Energy of the Department of Energy a program, to be known as the Clean School Bus Grant Program, for awarding grants on a competitive basis to eligible entities for the replacement of certain existing school buses.
 (2)ApplicationsTo be eligible to receive a grant under the program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary shall require, including—
 (A)a certification that no public work or service normally performed by a public employee will be privatized or subcontracted in carrying out a project under the grant; and
 (B)to ensure a fair assessment of total workforce impact, a detailed accounting of the workforce of the eligible entity at the time of application, including—
 (i)the number of employees, organized by salary; (ii)the bargaining unit status of each employee;
 (iii)the full- or part-time status of each employee; and (iv)the job title of each employee.
						(3)Priority of grant applications
 (A)In generalThe Secretary shall give highest priority under the program to proposed projects of eligible entities that—
 (i)serve the neediest students, as described in subparagraph (B); and (ii)will most reduce emissions, as described in subparagraph (C).
 (B)Neediest students describedThe neediest students referred to in subparagraph (A)(i) are students who are eligible for free or reduced price lunches under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).
 (C)Most emissions-reducing projects describedThe projects that will most reduce emissions referred to in subparagraph (A)(ii) are projects that— (i)will replace the most polluting diesel school buses with the cleanest running electric school buses, as indicated by—
 (I)the age of the school buses to be replaced; (II)the emissions control technologies on the school buses to be replaced;
 (III)the annual vehicle miles traveled by the school buses to be replaced; (IV)the source of electricity or hydrogen used to power the electric school buses; and
 (V)any other factors the Secretary determines to be relevant; or (ii)will complement the use of grant funds through other activities that—
 (I)will enable broader deployment of electric vehicles, such as securing additional sources of funding through public-private partnerships with utilities, grants from other entities, or issuance of school bonds; or
 (II)will achieve further reductions in emissions, such as installing solar panels to charge electric school buses purchased with grant funds.
 (D)Additional considerationsIn giving additional consideration to eligible entities seeking grants to purchase electric school buses under the program that meet the priorities described in subparagraph (A), the Secretary may consider—
 (i)whether the grant will benefit students in a region that is in nonattainment of a national ambient air quality standard under section 109 of the Clean Air Act (42 U.S.C. 7409); or
 (ii)whether the eligible entity, or whether the school system or school that would be served by the eligible entity, has taken other action to reduce emissions during the transportation of students, such as instituting a no-idling policy.
 (4)Use of school bus fleetEach electric school bus acquired with funds provided under the program— (A)shall be operated as part of the school bus fleet for which the grant was made for not less than 5 years;
 (B)shall be maintained, operated, and charged according to manufacturer recommendations or State requirements; and
 (C)may not be manufactured or retrofitted with, or otherwise have installed, a power unit or other technology that creates air pollution within the school bus, such as an unvented diesel passenger heater.
					(5)Grant awards
 (A)In generalThe Secretary may use funds made available to carry out the program— (i)to award grants for—
 (I)the replacement of existing diesel school bus fleets with electric school buses; (II)the implementation of recharging infrastructure or other infrastructure needed to charge or maintain electric school buses;
 (III)workforce development and training, to support the maintenance, charging, and operations of electric school buses; and
 (IV)planning and technical activities to support the adoption and implementation of electric school buses; and
 (ii)to develop resources to inform, encourage, and support eligible entities in applying for and fulfilling the requirements of grants awarded under the program, including materials to support the workforce development and training described in clause (i)(III) and the planning and technical activities described in clause (i)(IV).
 (B)RequirementsIn order to receive a grant under the program, the Secretary shall— (i)require that grant recipients—
 (I)replace diesel school buses with electric school buses; (II) (aa)not later than 1 year after receiving the electric school bus purchased using a grant under the program, scrap the diesel engine of the school bus being replaced; or
 (bb)receive a waiver under paragraph (6); (III)do not, as a result of receiving the grant—
 (aa)lay off, transfer, or demote any current employee; or (bb)reduce the salary or benefits of any current employee or worsen the conditions of work of any current employee; and
 (IV)provide current employees with training to effectively operate, maintain, or otherwise adapt to new technologies relating to electric school buses; and
 (ii)permit grant recipients to receive and retain any funds or benefits received from— (I)scrapping a diesel engine;
 (II)transferring or repurposing a diesel school bus as authorized under a waiver under paragraph (6); and
 (III)the resale or reuse of other parts of a school bus replaced using grant funds. (C)Grant amounts (i)Maximum amountThe maximum amount of a grant under the program is $2,000,000 per eligible entity.
						(ii)Amounts for purchase of electric school buses
 (I)In generalFor any grant under the program, the amount of funds awarded for the purchase of an electric school bus shall not exceed 110 percent of the amount equal to the difference between—
 (aa)the cost of an electric school bus; and (bb)the cost of a diesel school bus.
 (II)Determination of cost of school busesIn determining the amount of funds under subclause (I), the Secretary may determine the cost of a school bus for the purpose of calculating the marginal cost under that subclause through—
 (aa)a competitive solicitation process for the manufacture of the school bus; (bb)a cooperative purchase agreement permitted by the laws of the State in which the grant recipient is located; or
 (cc)another method that the Secretary determines to be appropriate. (iii)Amounts for supporting activitiesFor any grant under the program, the amount of funds awarded for the purposes described in subclauses (II) through (IV) of subparagraph (A)(i), or other purposes related to those subclauses, as determined by the Secretary, shall not exceed $600,000.
						(D)Buy america
 (i)In generalExcept as provided in clause (ii), any electric school bus purchased using funds awarded under the program shall comply with the requirements described in section 5323(j) of title 49, United States Code.
						(ii)Exceptions
 (I)WaiverThe Secretary may provide any waiver to the requirements described in clause (i) in the same manner and to the same extent as the Secretary of Transportation may provide a waiver under section 5323(j)(2) of title 49, United States Code.
 (II)Percentage of components and subcomponentsThe Secretary may grant a waiver in accordance with section 5323(j)(2)(C) of title 49, United States Code, when a grant recipient procures an electric school bus using funds awarded under the program for which the cost of components and subcomponents produced in the United States—
 (aa)for each of fiscal years 2020 through 2024, is more than 60 percent of the cost of all components of the school bus; and
 (bb)for fiscal year 2025 and each fiscal year thereafter, is more than 70 percent of the cost of all components of the school bus.
 (6)WaiverOn request of a grant recipient, the Secretary may grant a waiver under paragraph (5)(B)(i)(II)(bb) to authorize a grant recipient—
 (A)to transfer a diesel school bus replaced using grant funds under the program under an agreement— (i)between—
 (I)the grant recipient; and (II)an entity described in subsection (a)(2) that serves an area that is in attainment of national ambient air quality standards under the Clean Air Act (42 U.S.C. 7401 et seq.);
 (ii)that provides that— (I)not later than 1 year after the transfer subject to the agreement, the entity receiving a school bus from the grant recipient will scrap a number of diesel engines of school buses that is equal to the number of school buses being received; and
 (II)any diesel engines described in subclause (I) are older and more polluting than the diesel engines in the school buses being received; and
 (iii)provided to the Secretary; or (B)to delay the requirement under paragraph (5)(B)(i)(II)(aa) for not more than 3 years after receiving the school bus purchased using a grant under the program for the purpose of using the school bus being replaced for a use determined by the Secretary to be appropriate.
 (7)Deployment and distributionIn carrying out the program, the Secretary shall, to the maximum extent practicable— (A)achieve nationwide deployment of electric school buses through the program; and
 (B)ensure a broad geographic distribution of grant awards, with no State receiving more than 15 percent of the grant funding made available to carry out the program for each fiscal year.
					(8)Annual reporting
 (A)Data releaseThe Secretary shall make available to the public on the website of the Department of Energy a downloadable electronic database of information with respect to each grant made under the program, including—
 (i)the name and location of the grant recipient; (ii)the school district served by the grant recipient, if the grant recipient is not a school district;
 (iii)the criteria that the grant recipient met under subparagraphs (B), (C), and (D) of paragraph (3), if any;
 (iv)the grant amount, including a description of the amounts of the grant used for— (I)the purchase of electric school buses;
 (II)the purchase of infrastructure; (III)workforce development;
 (IV)the purchase of hydrogen or electricity; and (V)any other purpose;
 (v)with respect to an electric school bus purchased using a grant under the program, the number, make and model, year of make, cost, estimated annual vehicle miles to be traveled, and estimated number of students to be transported per day;
 (vi)with respect to a school bus replaced using a grant under the program, the number, make and model, year of make, fuel type, annual vehicle miles traveled, and the number of students transported per day;
 (vii)whether the grant recipient received a waiver under paragraph (6) and, if the grant recipient received such a waiver, with respect to a school bus scrapped by the receiving entity described in paragraph (6)(A), the number, make and model, year of make, fuel type, type of school bus, annual vehicle miles traveled, and the number of students transported per day;
 (viii)an estimate of the local air pollution emissions and global greenhouse gas emissions avoided as a result of the grant; and
 (ix)any other data determined by the Secretary to enable an analysis of the use and impact of grants under the program.
 (B)Report to CongressNot later than January 31 of each year, the Secretary shall submit to Congress and make available on the website of the Department of Energy a report that describes—
 (i)the grant applications received under the program, including a summary of the grant applications meeting the criteria described in subparagraphs (B), (C), and (D) of paragraph (3), if any;
 (ii)the grants awarded under the program, including a summary of the data described in subparagraph (A);
 (iii)the effect of the receipt of the grant on students, schools, local communities, industry, and the workforce;
 (iv)the estimated impact of the awarded grants on local air pollution and greenhouse gas emissions; and (v)any other information determined by the Secretary to enable Congress to understand the implementation, outcomes, and effectiveness of the program.
 (C)Report on Buy America waiversNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall submit a report describing any waiver granted under paragraph (5)(D)(ii)(I) during the preceding year to—
 (i)the Committee on Environment and Public Works of the Senate; (ii)the Committee on Energy and Natural Resources of the Senate; and
 (iii)the Committee on Transportation and Infrastructure of the House of Representatives; and (iv)the Committee on Energy and Commerce of the House of Representatives.
						(c)Education
 (1)In generalNot later than 90 days after funds are appropriated to carry out the Program, the Secretary shall develop an education outreach program to promote and explain the program.
 (2)Coordination with stakeholdersThe outreach program under this subsection shall be designed and conducted in conjunction with national school bus transportation associations, educators, school bus drivers, and other stakeholders.
 (3)ComponentsThe outreach program under this subsection shall— (A)inform eligible entities of the process of applying for grants;
 (B)describe the available technologies and the benefits of the technologies; (C)explain the benefits of participating in the program;
 (D)facilitate the sharing of best practices and lessons learned among grant recipients and between grant recipients and eligible entities; and
 (E)include, as appropriate, information from the annual reports required under subsection (b)(8). (d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program $200,000,000 for each of fiscal years 2020 through 2024, to remain available until expended.
			